DETAILED ACTION
This action is responsive to the amendment received 10 May 2021.  The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered. 
	
Election/Restriction

Claims 1, 4-16, and 18-22 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 08/12/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn, in part, as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/12/2020 is partially withdrawn.  Claims 10 and 19 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claim 2 remains withdrawn from consideration because the claim is now drawn to an unsupported hybrid embodiment lacking written description support due to currently amended claim 1 and would be rejected under §112(a) and (b).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Bieber, Reg. 76702, on 25 May 2021.
The application has been amended as follows: 
In Claim 1, line 17, “removing at least a portion of the organic planarization layer” has been changed to -- removing the organic planarization layer --.
Claim 2 is canceled.

Allowable Subject Matter
Claims 1, 4-16, and 18-22 are allowed.
No prior art, alone or in combination, known to the Examiner anticipates or renders obvious the combination of steps recited in the independent method claims 1, 9, and 18.  The closest prior art was previously made of record and was applied in the non-final rejection mailed 05/10/2021, now overcome by amendment.  Applicant’s remarks in the reply filed 05/10/2021 are persuasive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822